Case 1:19-cv-00413-SOM-KJM Document 21 Filed 12/06/19 Page 1 of 7      PageID #: 204




  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawai’i 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiff
  Wicked Nevada, LLC

                       UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

   Wicked Nevada, LLC,                   )   Case No.: 1:19-cv-413-SOM-KJM
                                         )   (Copyright)
                    Plaintiff,           )
       vs.                               )   SUPPLEMENTAL
                                         )   MEMORANDUM OF POINTS
   JOHN DOE dba YTS et. al.,             )   AND AUTHORITIES IN
                                         )   SUPPORT OF PLAINTIFF’S
                    Defendants.          )   MOTION FOR LEAVE TO FILE
                                         )   FIRST AMENDED COMPLAINT;
                                         )   DECLARATION OF COUNSEL
                                         )

  SUPPLEMENTAL MEMORANDUM OF POINTS AND AUTHORITIES IN
    SUPPORT OF PLAINTIFF’S MOTION FOR LEAVE TO FILE FIRST
                    AMENDED COMPLAINT


  I.     BACKGROUND

         Plaintiff Wicked Nevada, LLC, (hereafter: “Plaintiff”) filed a Motion for

  Leave to File a First Amended Complaint (“FAC”) [Doc. #18] on Nov. 27, 2019. On

  December 4, 2019, the Court directed Plaintiff to file supplemental briefing
Case 1:19-cv-00413-SOM-KJM Document 21 Filed 12/06/19 Page 2 of 7            PageID #: 205




  addressing why granting Plaintiff leave to file an amended complaint against

  proposed defendant Senthil Vijay Segaran is not futile for lack of personal

  jurisdiction.

  II.    LEGAL STANDARD

         Federal Rule of Civil Procedure 15(a)(2) permits amendment of the

  pleadings with the court’s leave, which the Court should give freely. See Fed. R.

  Civ. P. Rule 15(a)(2). Courts consider bad faith, dilatory motive on the movant’s

  part, undue delay, prejudice to the opposing party, and futility in reviewing a

  Plaintiff’s request to amend the complaint under Rule 15(a). See In re Morris, 363

  F.3d 891, 894 (9th Cir. 2004). An amendment is futile if “no set of facts can be

  proved under the amendment to the pleadings that would constitute a valid and

  sufficient claim or defense.” Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th

  Cir. 1988). Personal jurisdiction can be waived by Defendants per Rule 12(b).

  See S.E.C. v. Blazon Corp., 609 F.2d 960, 965 (9th Cir. 1979) (“A defendant

  cannot waive his right to assert a lack of subject matter jurisdiction, but he can

  confer jurisdiction over his person upon a court otherwise lacking that jurisdiction

  by expressly consenting to it.”).

  III.   ARGUMENT

  A. Senthil Vijay Segaran has agreed to personal jurisdiction of Hawaii.
Case 1:19-cv-00413-SOM-KJM Document 21 Filed 12/06/19 Page 3 of 7               PageID #: 206




         Plaintiff and proposed defendant Senthil Vijay Segaran (“Mr. Segaran”) have

  entered into a settlement agreement in which Mr. Segaran has consented to the

  personal jurisdiction of this Court. See Decl. of Counsel at ¶¶2-3. Indeed, if the

  proposed FAC is entered, Plaintiff and Mr. Segaran intend to submit a proposed

  joint stipulated consent judgment for consideration which will terminate this case if

  entered. Id. at ¶4. These facts certainly establish that personal jurisdiction in this

  Court is appropriate.

  B. Personal Jurisdiction is not a consideration when determining whether a claim

  is futile.

         The consideration when determining whether a claim is futile is whether the

  claim is valid. See Miller at 214. Personal jurisdiction, on the other hand, is a

  procedural matter. Indeed, because the issue of personal jurisdiction can be waived

  (and has been in the present case), Plaintiff respectfully submits that it is not

  appropriate to consider issues of personal jurisdiction when determining whether a

  proposed amended complaint is futile.

  C. The allegations in the proposed FAC and its exhibits and declarations establish

  personal jurisdiction.

         The proposed FAC pleads sufficient facts that can establish personal

  jurisdiction per either the Hawaii long arm statute or the Federal long arm statute.

  For example, the declaration of Ms. Kessner shows that: Mr. Segaran’s website
Case 1:19-cv-00413-SOM-KJM Document 21 Filed 12/06/19 Page 4 of 7             PageID #: 207




  sent cookies and trackers to Ms. Kessner’s computing device here in Kailua Kona,

  Hawaii; Mr. Segaran’s website accepts applications for accounts and creates

  registered accounts for users in Hawaii; and that Ms. Kessner was able to place a

  comment on Mr. Segaran’s website from here in Hawaii via a registered account.

  See Decl. of Kessner [Doc. #1-5] at ¶¶5-7, 12. Ms. Kessner was able to confirm

  that clicking on the links on Mr. Segaran’s website automatically provided a

  torrent file of Plaintiff’s motion pictures. Id. at ¶¶14-15. The name of this torrent

  file is the same as the torrent file Plaintiff’s investigator logged being shared by

  now-dismissed Defendants DOES 1-16. See Exhibit “2” [Doc. #1-2]. The

  proposed FAC asserts that Mr. Segaran was the initial seeder of the Work. See

  proposed FAC [Doc. #18-4] at ¶74. Accordingly, Mr. Segaran sent at least pieces

  of the Work to DOES 1-16 when their respective BitTorrent client reassembled

  Plaintiff’s motion picture. Id. at ¶65. Accordingly, Mr. Segaran committed the

  torts of contributory copyright infringement and inducement here in Hawaii

  because the final acts of infringements (which are a requisite element of these

  torts) were committed here in Hawaii. Mr. Segaran knew that these users were in

  Hawaii because they registered their accounts with his website. Accordingly,

  jurisdiction is appropriate per the Hawaii long arm statute because Mr. Segaran

  meets the Ninth Circuit’s three part test. See Axiom Foods, Inc. v. Acerchem Int’l,

  Inc., 874 F.3d 1064, 1068. (1) He purposely directed acts or transaction to within
Case 1:19-cv-00413-SOM-KJM Document 21 Filed 12/06/19 Page 5 of 7           PageID #: 208




  Hawaii by sending torrent files of the Work and pieces of the actual copy of the

  Work to Hawaii and collecting registration and user tracking data from individuals

  in Hawaii. (2) Plaintiff’s claims arise out of Mr. Segaran sending these torrent

  files and pieces of the Work to Mr. Segarans registered users here in Hawaii such

  as DOES 1-16. (3) The exercise of jurisdiction is reasonable.

        Personally jurisdiction is also appropriate per the Federal long arm statute as

  alleged in the proposed FAC because Mr. Segaran is a citizen of India and a

  resident of the United Kingdom. See Proposed FAC at ¶21. Mr. Segaran has used

  many United States based resources for operating his interactive websites such as

  the Internet hosting and nameserver company Cloudflare, Inc. (California), the

  U.S. Internet Service Providers (“ISPs”) AT&T, Verizon, and Charter

  Communications LLC dba Spectrum (“Spectrum”), the Internet server companies

  Digital Ocean, Inc. (New York), Level 3 Communications, Inc. (Colorado), Digital

  Management Partners, LLC dba GigeNET (Illinois), FDC Servers.Net LLC

  (Illinois), QuadraNet, Inc. (California), and Hurricane Electric Internet Services

  (California), Virtual Private Network (“VPN”) provider London Trust Media

  (Colorado) and even the Onion Router (“TOR”) exit relays of the US Naval

  Research Labs in Washington. Id. at ¶¶13-14. Defendant purposefully avails

  himself of the benefit of US law – namely the benefits of the Digital Millennium

  Copyright Act (“DMCA”). Id. at ¶11 (see bottom of website screenshot).
Case 1:19-cv-00413-SOM-KJM Document 21 Filed 12/06/19 Page 6 of 7            PageID #: 209




  Accordingly, Mr. Segaran certainly satisfies the three-part test of Axiom Foods,

  Inc. when applying the United States as a whole as the forum to consider personal

  jurisdiction under the Federal long arm statute. (1) He performed acts or

  transaction within the United States by sending torrent files of the Work, pieces of

  the actual copy of the Work, and collecting registration and user tracking data from

  individuals in the United States. He used the US based resources such as

  CloudFlare, Digital Ocean and many other US server companies to host his

  website. He used the VPN in the US Naval Research Labs in Washington to

  attempt to conceal his operation of the website. (2) Plaintiff’s claims arise out of

  Mr. Segaran using these US resources that host operation of his website to send

  these torrent files and pieces of the Work to individuals here in the United States

  such as DOES 1-16 in Hawaii. (3) The exercise of jurisdiction is reasonable.

  IV.    CONCLUSION

         Applying the liberal standard set forth in Federal Rule of Civil Procedure,

  the Court should grant Plaintiff’s Motion for Leave to File the FAC because it is

  not futile.



         DATED: Kailua-Kona, Hawaii, December 6, 2019.
Case 1:19-cv-00413-SOM-KJM Document 21 Filed 12/06/19 Page 7 of 7   PageID #: 210




                               CULPEPPER IP, LLLC


                               /s/ Kerry S. Culpepper
                               Kerry S. Culpepper

                               Attorney for Plaintiff
